DETAILED ACTION

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Evans on 07/14/2022.

The application has been amended as follows and all other claims remain unchanged as filed by applicant on 04/04/2022. 

1. (Currently amended) A method of manufacturing an array substrate, comprising: 
forming a plurality of pixel structures on a base substrate; 
wherein at least one of the plurality of pixel structures comprises a first thin film transistor having at least one insulating layer,
forming holes in the at least one insulating layer of the first thin film transistor without exposing a source electrode and a drain electrode of the first thin film transistor; 
wherein an active layer of the first thin film transistor and an active layer of the second thin film transistor are made of a low-temperature polysilicon; 
performing hydrogen supplementation on the first thin film transistor and the at least one second thin film transistor in such a manner that a hydrogen ion concentration in the active layer of the first thin film transistor is lower than a hydrogen ion concentration in the active layer of the second thin film transistor; and 
forming holes in the at least one insulating layer of the at least one second thin film transistor after performing hydrogen supplementation; 
wherein the performing hydrogen supplementation on the first thin film transistor and the at least one second thin film transistor, comprises: Page 2 of 11
Docket No. BOE20305PCTUSplacing the first thin film transistor and the at least one second thin film transistor in a sealed container with a temperature of 440 degrees to 460 degrees, and continuously heating for 28 minutes to 32 minutes, thereby enabling some hydrogen ions in the at least one insulating layer of the first thin film transistor to diffuse into the active layer of the first thin film transistor, and enabling some hydrogen ions in the at least one insulating layer of the at least one second thin film transistor to diffuse into the active layer of the at least one second thin film transistor;
wherein the first thin film transistor is a driving thin film transistor, the at least one second thin film transistor is a switch thin film transistor, and the second thin film transistor is electrically connected to the first thin film transistor.  

8. (Canceled).

11-12 (Canceled).

Allowable Subject Matter

Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest A method of manufacturing an array substrate, comprising: forming holes in the at least one insulating layer of the first thin film transistor; wherein an active layer of the first thin film transistor and an active layer of the second thin film transistor are made of a low-temperature polysilicon; performing hydrogen supplementation in such a manner that a hydrogen ion concentration in the active layer of the first thin film transistor is lower than a hydrogen ion concentration in the active layer of the second thin film transistor; and forming holes in the at least one insulating layer of the at least one second thin film transistor after performing hydrogen supplementation; wherein the performing hydrogen supplementation on the first thin film transistor and the at least one second thin film transistor, comprises: Page 2 of 11Docket No. BOE20305PCTUSplacing the first thin film transistor and the at least one second thin film transistor in a sealed container with a temperature of 440 degrees to 460 degrees, and continuously heating for 28 minutes to 32 minutes, thereby enabling some hydrogen ions in the at least one insulating layer of the first thin film transistor to diffuse into the active layer of the first thin film transistor; wherein the first thin film transistor is a driving thin film transistor, the at least one second thin film transistor is a switch thin film transistor, and the second thin film transistor is electrically connected to the first thin film transistor in combination with the rest of the limitations of the claim.

The closest prior arts on record are Lee (US-20160307979-A1), Lee (US-20160284733-A1), Kawachi (US-20040233147-A1) and Hideo (US-20200295056-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-7 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-8 have been considered but are moot due to the application being in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON J GRAY/Examiner, Art Unit 2897